Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 10/16/2019. Claims 1-10 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/16/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 05/27/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-082352, filed on 04/18/2017.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, rotation angle calculation unit configured to calculate a rotation angle”, “a rotation number calculation unit configured to calculate a rotation number”, “a communication unit configured to communicate a sensor signal”, “a steering angle calculation unit configured to calculate a steering angle” in claims 1 & 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kozawa et. al. (U.S. Publication No. 2015/0239496) in view of Harada et. al. (U.S. Publication No. 2015/0175191) in further view of Maruyama et. al. (J.P Publication No. 2015081013A).
Regarding claim 1
Kozawa discloses “a rotation angle calculation unit configured to calculate a rotation angle of the motor based on a detection signal of the sensor element,” (See Kozawa Abstract “A rotational angle calculator calculates a rotational angle and a rotation number.”)
Kozawa discloses “a rotation number calculation unit configured to calculate a rotation number indicating a number of rotations of the motor based on the detection signal of the sensor element,”(See Kozawa Abstract “A rotational angle calculator calculates a rotational angle and a rotation number.”)
Kozawa discloses “and a communication unit configured to communicate a sensor signal including information related to the rotation angle and the rotation number,”(See Kozawa [0009] “The communication portion outputs the rotational information and output information corresponding to the power supply failure information stored in the memory to the controller.”)
Kozawa discloses “the rotation angle sensor or the control unit is configured to hold the midpoint information during the off-state of the start switch;”(See Kozawa [0047] “Then, when the ignition switch 60 is turned on again and the controller 50 receives the output information indicating that the power supply failure does not occur (i.e., “1”), the controller 50 calculates the steering angle θst of the steering shaft 92 using the neutral position of the steering wheel 91 stored and the rotational information 
Kozawa discloses “the abnormal system and the normal system having a power supply failure abnormality and no power supply failure abnormality, respectively, in case that the power supply failure abnormality occurs,”(See Kozawa Fig. 3, Char. S103)
Kozawa discloses “the power supply failure abnormality indicating that the power supply to the plurality of rotation angle sensors is interrupted and calculation of the rotation number is disabled during the start switch is in the off-state.”(See Kozawa [0032] “When abnormality in the harness 66 or a power supply circuit, or a voltage drop of the battery 65 (i.e., "battery exhaustion") occurs, or when the battery 65 is detached from a vehicle for battery replacement, voltage applied to the rotational angle detecting device 20 is stopped (or significantly reduced). It should be noted that a state in which voltage applied to the rotational angle detecting device 20 from the battery 65 has a value less than a specified value may be described as "the sensor power supply is turned off" or "sensor power supply failure (or, merely, power supply failure)".”)
Kozawa discloses all of the elements of claim 1 except “A steering angle detection device comprising: a plurality of rotation angle sensors, each of which includes a sensor element configured to detect a rotation state of a motor connected to a steering system through a power transmitting device,”, “the plurality of rotation angle sensors being configured to continue calculation of at least the rotation number during a period in which a start switch of a vehicle is in an off-state;”, “and a plurality of control units, each of which includes a steering angle calculation unit configured to calculate a steering angle based on midpoint information related to a neutral position of a steering member in addition to the rotation number and the rotation angle acquired from a corresponding one of the plurality of rotation angle sensors,”, “wherein: the plurality of rotation angle sensors and the plurality of control units form a plurality of systems, respectively, each of which includes a battery;”, & “the control unit of an abnormal system of the plurality of systems is configured to acquire the midpoint information and the rotation number from the control unit of a normal system of the plurality of systems,”. (In particular Kozawa does not disclose a “plurality” or redundant units).
Harada discloses “A steering angle detection device comprising: a plurality of rotation angle sensors, each of which includes a sensor element configured to detect a rotation state of a motor connected to a steering system through a power transmitting device,” (See Harada Fig. 4, Chars. 121 & 122)
Harada discloses “the plurality of rotation angle sensors being configured to continue calculation of at least the rotation number during a period in which a start switch of a vehicle is in an off-state;” (See Harada Abstract “A controller configured or programmed to generate rotation angle information about the electric motor based on the first set of rotation angle signals and the second set of rotation angle signals outputted while the ignition switch is stopped and to calculate a position of a steering wheel from the generated rotation angle information.” Also see, Kozawa [0047] “Therefore, in the present embodiment, the rotational angle detecting device 20 continues calculating the rotational angle .theta.m and the rotation number N even during the turn-off of the IG switch 60.”)
Kozawa modified by Harada discloses “and a plurality of control units, each of which includes a steering angle calculation unit configured to calculate a steering angle based on midpoint information related to a neutral position of a steering member in addition to the rotation number and the rotation angle acquired from a corresponding one of the plurality of rotation angle sensors,” (See Kozawa [0045] “The controller 50 learns a neutral position of the steering wheel 91 based on the steering angle θst. The controller 50 learns the neutral position based on, for example, the steering angle θst calculated while a vehicle in straight travel at a constant speed for a specified time.”, & [0046]-[0047] “Along with the change of the steering angle θst, the rotational angle θm and the rotation number N may be also changed. However, if the rotation number N during the turn-off of the IG switch 60 and the rotational angle θm at the time of turning on the IG switch 60 (i.e., a motor position) are available when the IG switch 60 is turned on again, the steering angle θst can be calculated using the neutral position of the steering wheel 91 stored in the controller 50 along with the rotational information.” Also see Harada [0050] “The control section 120 a generates rotation angle information (an angle signal) about the electric motor 11 from rotation angle signals (cos θx, sin θx) obtained from the magnetism detecting element 121, and rotation angle signals (cos θy, sin θy) outputted from the dedicated magnetism detecting element 122 when the ignition switch 20 is not operating, and calculates a position of the steering wheel 15 from the generated rotation angle information.”)
Harada discloses “wherein: the plurality of rotation angle sensors and the plurality of control units form a plurality of systems, respectively, each of which includes a battery;” (See Harada Abstract “A first magnetism detecting element configured to operate using power supplied via the ignition switch to output a first set of rotation angle signals of the electric motor. A second magnetism detecting element configured to operate continuously using continuously supplied power to output a second set of rotation angle signals of the electric motor.” Discloses two independent power sources 
Maruyama discloses “the control unit of an abnormal system of the plurality of systems is configured to acquire the midpoint information and the rotation number from the control unit of a normal system of the plurality of systems,
Kozawa, Harada, and Maruyama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kozawa to incorporate the teachings of Harada and Maruyama to incorporate redundant sensor configurations with independent power supplies to address power abnormalities and ignition on/off scenarios. Doing so provides a strategy well known in the field of controls to address operational abnormalities through redundancy, advantageously, as the claimed configuration achieves the effect of correcting known abnormal operating data with normal operating data, thus mitigating interruptions in the calculation of the host vehicle steering angle. 
Regarding claim 2
Kozawa modified discloses all of the elements of claim 1, and further discloses all of the elements of claim 2 except “The steering angle detection device according to claim 1, wherein: the control unit of the abnormal system is configured to transmit correction information, which corresponds to the midpoint information and the rotation number acquired from the control unit of the normal system, to the rotation angle sensor of the abnormal system, and corrects at least one of the midpoint information and the rotation number in the rotation angle sensor.”
Maruyama discloses “The steering angle detection device according to claim 1, wherein: the control unit of the abnormal system is configured to transmit correction information, which corresponds to the midpoint information and the rotation number acquired from the control unit of the normal system, to the rotation angle sensor of the abnormal system, and corrects at least one of the midpoint information and the rotation number in the rotation angle sensor.” (See Maruyama [0007] “The both microcomputers 
Kozawa and Maruyama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kozawa to incorporate the teachings of Maruyama to incorporate data transmission from a normally operating controller to an abnormally operating controller to address power abnormalities. Doing so provides a strategy well known in the field of controls to address operational abnormalities through redundancy, advantageously, as the claimed configuration achieves the effect of correcting known abnormal operating data with normal operating data, thus mitigating interruptions in the calculation of the host vehicle steering angle. 
Regarding claim 3
Kozawa discloses “and the steering angle calculation unit of the abnormal system is configured to calculate the steering angle by using a corrected value.”(See Kozawa [0038] “When the rotational angle detecting device 20 receives the notifying signal from the controller 50, the volatile memory 241 stores (changes) the normal value "1" as the power supply failure information”, & [0047] “Then, when the ignition switch 60 is turned on again and the controller 50 receives the output information indicating that the power supply failure does not occur (i.e., "1"), the controller 50 calculates the steering angle .theta.st of the steering shaft 92 using the neutral position of the steering wheel 91 stored and the rotational information (i.e., the rotational angle .theta.m and the rotation number N).” Discloses using the normal (corrected) signal value to calculate the steering angle.)
Kozawa modified discloses all of the elements of claim 1, and further discloses all of the elements of claim 3 except “The steering angle detection device according to claim 1, wherein: the control unit of the abnormal system is configured to correct at least one of the midpoint information and the rotation number of the abnormal system based on the midpoint information and the rotation number acquired from the control unit of the normal system;”
Maruyama discloses “The steering angle detection device according to claim 1, wherein: the control unit of the abnormal system is configured to correct at least one of the midpoint information and the rotation number of the abnormal system based on the midpoint information and the rotation number acquired from the control unit of the normal system;” (See Maruyama [0007] “The both microcomputers have communication means for transmitting and receiving a plurality of data values held by the microcomputer The main microcomputer determines abnormality by using the data 
Kozawa and Maruyama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kozawa to incorporate the teachings of Maruyama to incorporate data transmission from a normally operating controller to an abnormally operating controller to address power abnormalities. Doing so provides a strategy well known in the field of controls to address operational abnormalities through redundancy, advantageously, as the claimed configuration achieves the effect of correcting known abnormal operating data with normal operating data, thus mitigating interruptions in the calculation of the host vehicle steering angle. 
Regarding claim 4
Kozawa modified discloses all of the elements of claim 1 and further discloses all of the elements of claim 4 except “The steering angle detection device according to claim 1, wherein: at least one of the midpoint information and the rotation number is corrected based on steering angle information acquired from an other device through a vehicle communication network.” 
Maruyama discloses “The steering angle detection device according to claim 1, wherein: at least one of the midpoint information and the rotation number is corrected based on steering angle information acquired from an other device through a vehicle communication network.”(See Kozawa [0007] “The both microcomputers have communication means for transmitting and receiving a plurality of data values held by the microcomputer.”)
Kozawa and Maruyama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kozawa to incorporate the teachings of Maruyama to incorporate data transmission from a normally operating controller to an abnormally operating controller to address power abnormalities. Doing so provides a strategy well known in the field of controls to address operational abnormalities through redundancy, advantageously, as the claimed configuration achieves the effect of correcting known abnormal operating data with normal operating data, thus mitigating interruptions in the calculation of the host vehicle steering angle. 
Regarding claim 5
Kozawa discloses “The steering angle detection device according to claim 1, wherein: the control unit of the abnormal system is configured to re-learn the midpoint information based on the rotation number at time of straight traveling of the vehicle, when the control unit of the abnormal system cannot acquire the midpoint information and a current rotation number of present time from the control unit of the normal system.” (See Kozawa [0045] “The controller 50 learns the neutral position based on, for example, the steering angle .theta.st calculated while a vehicle in straight travel at a constant speed for a specified time.”, & [0048] “When the power supply failure occurs, the rotational angle detecting device 20 (the rotational angle calculator 23) cannot calculate the rotation number N during the power supply failure. Therefore, if the steering angle .theta.st would be calculated using the neutral position stored in the controller 50 when the IG switch 60 is turned on next time, the steering angle .theta.st calculated may be different from the actual steering angle .theta.st. Accordingly, the controller 50 needs to relearn the neutral position of the steering wheel 91 to calculate the steering angle .theta.st when the IG switch 60 is turned on again after the power supply failure occurs. That is, the controller 50 relearns the neutral position of the steering wheel 91 as the safe-failure process when the IG switch 60 is turns on and the controller 50 receives the output information indicating that the power supply failure occurs. Hence, the controller 50 can calculate the steering angle .theta.st using the neutral position relearned.”)
Regarding claim 6
Kozawa discloses “and is configured to calculate a rotation angle of the motor based on a detection signal of the sensor element,” (See Kozawa Abstract “A rotational angle calculator calculates a rotational angle and a rotation number.”)
Kozawa discloses “to calculate a rotation number indicating a number of rotations of the motor based on the detection signal of the sensor element,
Kozawa discloses “and to communicate a sensor signal including information related to the rotation angle and the rotation number,”(See Kozawa [0009] “The communication portion outputs the rotational information and output information corresponding to the power supply failure information stored in the memory to the controller.”)
Kozawa discloses “either one of the first rotation angle sensor and the first control unit has a first memory which holds the midpoint information during the off-state of the start switch, and either one of the second rotation angle sensor and the second control unit has a second memory which holds the midpoint information during the off-state of the start switch;”(See Kozawa [0047] “Then, when the ignition switch 60 is turned on again and the controller 50 receives the output information indicating that the power supply failure does not occur (i.e., “1”), the controller 50 calculates the steering angle θst of the steering shaft 92 using the neutral position of the steering wheel 91 stored and the rotational information (i.e., the rotational angle θm and the rotation number N). Therefore, when the IG switch 60 is turned on without the occurrence of the power supply failure, the controller 50 need not relearn the neutral position of the steering wheel 91.”)
Kozawa discloses all of the elements of claim 1 except “A steering angle detection device comprising: first and second rotation angle sensors, each of which includes a sensor element configured to detect a rotation state of a motor connected to a steering system through a power transmitting device,”, “the first and second rotation angle sensors being configured to continue calculation of at least the rotation number during a period in which a start switch of a vehicle is in an off-state;”, “and first and second control units, each of which includes a microcomputer programmed to execute programmed processes of calculating a steering angle based on midpoint information related to a neutral position of a steering member in addition to the rotation number and the rotation angle acquired from a corresponding one of the first and second sensors,”, “wherein: the first rotation angle sensor and the first control unit form a first system including a first battery, and the second rotation angle sensor and the second control unit form a second system including a second battery;”, & “the microcomputer of the first control unit executes a process of acquiring the midpoint information and the rotation number from the second system, when the first system has a power supply failure abnormality indicating that power supply form the first battery to the first rotation angle sensor is interrupted and calculation of the rotation number is disabled during the start switch is in the off-state, and the second system has no power supply failure abnormality.”. (In particular Kozawa does not disclose a “plurality” or redundant units.).
Harada discloses “A steering angle detection device comprising: first and second rotation angle sensors, each of which includes a sensor element configured to detect a rotation state of a motor connected to a steering system through a power transmitting device,” (See Harada Fig. 4, Chars. 121 & 122)
Harada discloses “the first and second rotation angle sensors being configured to continue calculation of at least the rotation number during a period in which a start switch of a vehicle is in an off-state;” (See Harada Abstract “A controller configured or programmed to generate rotation angle information about the electric motor based on the first set of rotation angle signals and the second set of rotation angle signals outputted while the ignition switch is stopped and to calculate a position of a steering wheel from the generated rotation angle information.” Also see, Kozawa [0047] 
Kozawa modified by Harada discloses “and first and second control units, each of which includes a microcomputer programmed to execute programmed processes of calculating a steering angle based on midpoint information related to a neutral position of a steering member in addition to the rotation number and the rotation angle acquired from a corresponding one of the first and second sensors,
Harada discloses “wherein: the first rotation angle sensor and the first control unit form a first system including a first battery, and the second rotation angle sensor and the second control unit form a second system including a second battery;” (See Harada Abstract “A first magnetism detecting element configured to operate using power supplied via the ignition switch to output a first set of rotation angle signals of the electric motor. A second magnetism detecting element configured to operate continuously using continuously supplied power to output a second set of rotation angle signals of the electric motor.” Discloses two independent power sources for the rotation systems (magnetism detection elements). See [0041] “This electronic control apparatus for electric power steering 10 has two power source systems: a power source system for supplying power from a battery 19 via an ignition switch 20 and a power source system for continuously supplying power from the battery.” & [0047] “An arithmetic operation of the angle signals outputted from the magnetism detecting elements 121 and 122 is performed by the microprocessor (a control section to be described later) to calculate angle information.”)
Maruyama discloses “the microcomputer of the first control unit executes a process of acquiring the midpoint information and the rotation number from the second system, when the first system has a power supply failure abnormality indicating that power supply form the first battery to the first rotation angle sensor is interrupted and calculation of the rotation number is disabled during the start switch is in the off-state, and the second system has no power supply failure abnormality.” (See Maruyama [0007] “The both microcomputers have communication means for transmitting and receiving a plurality of data values held by the microcomputer The main microcomputer determines abnormality by using the data value in each microcomputer, and the main 
Kozawa, Harada, and Maruyama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kozawa to incorporate the teachings of Harada and Maruyama to incorporate redundant sensor configurations with independent power supplies to address power abnormalities and ignition on/off scenarios. Doing so provides a strategy well known in 
Regarding claim 7
Kozawa modified discloses all of the elements of claim 6, and further discloses all of the elements of claim 7 except “The steering angle detection device according to claim 6, wherein: the microcomputer of the first control unit executes a process of transmitting correction information, which corresponds to the midpoint information and the rotation number acquired from the second system, to the first rotation angle sensor, so that at least one of the midpoint information and the rotation number is corrected in the first rotation angle sensor.”
Maruyama discloses “The steering angle detection device according to claim 6, wherein: the microcomputer of the first control unit executes a process of transmitting correction information, which corresponds to the midpoint information and the rotation number acquired from the second system, to the first rotation angle sensor, so that at least one of the midpoint information and the rotation number is corrected in the first rotation angle sensor.” (See Maruyama [0007] “The both microcomputers have communication means for transmitting and receiving a plurality of data values held by the microcomputer The main microcomputer determines abnormality by using the data value in each microcomputer, and the main microcomputer operates so as to control the electric motor by the sub-microcomputer when it is determined that the sub-microcomputer is normal, and the sub-microcomputer is operated by the sub-microcomputer.​the main microcomputer outputs its own control amount signal from 
Kozawa and Maruyama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kozawa to incorporate the teachings of Maruyama to incorporate data transmission from a normally operating controller to an abnormally operating controller to address power abnormalities. Doing so provides a strategy well known in the field of controls to address operational abnormalities through redundancy, advantageously, as the claimed configuration achieves the effect of correcting known abnormal operating data with normal operating data, thus mitigating interruptions in the calculation of the host vehicle steering angle. 
Regarding claim 8
Kozawa discloses “and the microcomputer of the first control unit executes a process of calculating the steering angle by using a corrected value.”(See Kozawa [0038] “When the rotational angle detecting device 20 receives the notifying signal from the controller 50, the volatile memory 241 stores (changes) the normal value "1" as the power supply failure information”, & [0047] “Then, when the ignition switch 60 is turned on again and the controller 50 receives the output information indicating that 
Kozawa modified discloses all of the elements of claim 6, and further discloses all of the elements of claim 8 except “The steering angle detection device according to claim 6, wherein: the microcomputer of the first control unit executes a process of correcting at least one of the midpoint information and the rotation number of the first system based on the midpoint information and the rotation number acquired from the first control unit of the first system;”
Maruyama discloses “The steering angle detection device according to claim 6, wherein: the microcomputer of the first control unit executes a process of correcting at least one of the midpoint information and the rotation number of the first system based on the midpoint information and the rotation number acquired from the first control unit of the first system;” (See Maruyama [0007] “The both microcomputers have communication means for transmitting and receiving a plurality of data values held by the microcomputer The main microcomputer determines abnormality by using the data value in each microcomputer, and the main microcomputer operates so as to control the electric motor by the sub-microcomputer when it is determined that the sub-microcomputer is normal, and the sub-microcomputer is operated by the sub-microcomputer.​the main microcomputer outputs its own control amount signal from the output circuit in order to control the electric motor itself When it is determined that the main microcomputer is normal and the main microcomputer is normal, the sub-
Kozawa and Maruyama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kozawa to incorporate the teachings of Maruyama to incorporate data transmission from a normally operating controller to an abnormally operating controller to address power abnormalities. Doing so provides a strategy well known in the field of controls to address operational abnormalities through redundancy, advantageously, as the claimed configuration achieves the effect of correcting known abnormal operating data with normal operating data, thus mitigating interruptions in the calculation of the host vehicle steering angle. 
Regarding claim 9
Kozawa modified discloses all of the elements of claim 6 and further discloses all of the elements of claim 9 except “The steering angle detection device according to claim 6, wherein: at least one of the midpoint information and the rotation number is corrected based on steering angle information acquired from an other device through a vehicle communication network.” 
Maruyama discloses “The steering angle detection device according to claim 6, wherein: at least one of the midpoint information and the rotation number is corrected based on steering angle information acquired from an other device through a vehicle communication network.”(See Kozawa [0007] “The both microcomputers have communication means for transmitting and receiving a plurality of data values held by the microcomputer.”)
Kozawa and Maruyama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kozawa to incorporate the teachings of Maruyama to incorporate data transmission from a normally operating controller to an abnormally operating controller to address power abnormalities. Doing so provides a strategy well known in the field of controls to address operational abnormalities through redundancy, advantageously, as the claimed configuration achieves the effect of correcting known abnormal operating data with normal operating data, thus mitigating interruptions in the calculation of the host vehicle steering angle. 
Regarding claim 10
Kozawa discloses “The steering angle detection device according to claim 6, wherein: the microcomputer of the first control unit executes a process of re-learning the midpoint information based on the rotation number at time of straight traveling of the vehicle, when the first control unit cannot acquire the midpoint information and a current rotation number of present time from the second system.” (See Kozawa [0045] “The controller 50 learns the neutral position based on, for example, the steering angle .theta.st calculated while a vehicle in straight travel at a constant speed for a specified time.”, & [0048] “When the power supply failure occurs, the rotational angle detecting device 20 (the rotational angle calculator 23) cannot calculate the rotation number N during the power supply failure. Therefore, if the steering angle .theta.st would be 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mikamo et. al. (U.S. Publication No. 2016/0288823) discloses a rotation detection apparatus, rotation angle detection apparatus, and electric power steering system, with independent circuits for calculating a steering angle and discloses abnormality detection with correction of data provided to a MPU via a circuit absent an abnormality. Banno et. al. (U.S. Publication No. 2014/0353073) discloses an electric power steering apparatus with a redundant battery to compensate for power interruptions in the calculation of a steering angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664